DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 01/07/2020 for application number 16/735,779. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/07/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Applicant(s) Response to Official Action
3.	The response filed 07/06/2020 has been entered and made off record.

Response to Arguments
4.	Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).  

Claim Objections
5.	Claim 9 is objected to because of the following informalities:  claim 9 is a duplicate of claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

6.	Claims 10 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-3, 6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameyama [US Pub. No.: 2010/0265354 A1].
Re. Claim 1, Kameyama discloses:
An image processing device [Fig.1 el 1 image processor] comprising: a captured-image recorder configured to record a captured image acquired from an imaging device [image capturing apparatus 100a captures images of a monitored space |0048], wherein the captured image is divided into a plurality of small areas [The image dividing section 232 obtains a plurality of captured images from the image obtaining section 250 |0086];
a monitor request detector configured to detect a monitor request for designating a monitored object to be reflected in the captured image [from a monitored space a and a captured image associated with the monitored space a object specific region detection unit 1030 designate a specific object from the captured images to be detected |0050];
a monitored-object specifying part configured to determine a small area reflecting the monitored object among the plurality of small areas in the captured image according to the monitor request [monitored specific object within a captured images section can be selected which is interpreted as a request |0050]; 
and an output part configured to generate an output image including the small area of the monitored object in the captured image [Fig.10 flow chart specifically parameter selecting section selects a portion of a captured image along with object specific region detecting section  are used in the image generating section which comprises a portion of the captured image and a selected object |Fig. 10 el 1000, 0164].

Re. Claim 2, Kameyama discloses:
wherein the output part generates the output image such that the small area of the monitored object has a higher display ratio in another area than a display ratio in another area of the captured image [displaying the received compressed moving image data which is equivalent to output, the display apparatus 180 may temporarily simply enlarge and display the characteristic region in the captured image after decoding |0055].

Re. Claim 3, Kameyama discloses:
wherein the monitored-object specifying part specifies the small area of the monitored object based on a position of characteristics of the monitored object to be specified according to the monitor request [the enlarged characteristic region can located at different region of the display |Fig.7 710-3,710-4, el 0055-0056].

Re. Claim 6, Kameyama discloses:
wherein the output part generates the output image to enlarge the small area of the monitored object [rendered image characteristics region is enlarged |Fig. 910 1-4, 0086].

Re. Claim 8, An image processing method, comprising: recording a captured image acquired from an imaging device, wherein the captured image is divided into a plurality of small areas;

determining a small area reflecting the monitored object among the plurality of small areas in the captured image according to the monitor request; 
and generating an output image the small area of including the monitored object in the captured image .

Re. Claim 10, Kameyama discloses:
A computer-readable storage medium having a stored program causing a computer to implement the image processing method according to claim 8 [computer readable medium for storing a program for an image processing apparatus |0271].
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 4-5, 7 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama in view of Parker [US Patent No.: 10,044,985 B1].
Re. Claim 4, Kameyama does not distinctly disclose:
the output part carries out a process to obscure a different monitored object than the monitored object in its small area displayed in the output image according to a privacy-protection flag which is set in advance.
However in the same field of endeavor Parker discloses:
the output part carries out a process to obscure a different monitored object than the monitored object in its small area displayed in the output image according to a privacy-protection flag which is set in advance [preset privacy regulations are used in modifying the focus image by reducing the focus in a portion of the image data or and selected object (e.g., to blur the appearance of a face that is visible in the reflected image due to applicable privacy regulations or policies |Col 18 Lines 11-46].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kameyama in view of Parker to have a video 

Re. Claim 5, Kameyama does not distinctly disclose:
wherein when a plurality of users makes monitor requests, the output part generates replication data to replicate the captured image for each user and thereby generates the output image based on the replication data.
However in the same field of endeavor Parker discloses:
wherein when a plurality of users makes monitor requests [One or more requests from one or more users may be made to monitor specific objects |Fig. 9 el 920, Col 20 Lines 27-60], the output part generates replication data to replicate the captured image for each user and thereby generates the output image based on the replication data [output is generated based replicated image data |Fig.4 el 420 a-e].
[See Motivation in claim 4] 

Re. Claim 7, Kameyama does not distinctly disclose:
wherein the captured-image recorder records the captured image on a database in association with a user ID, characteristic information of the monitored object, and a privacy-protection flag configured to determine whether to obscure a different monitored object than the monitored object in the output image.
However in the same field of endeavor Parker discloses:
wherein the captured-image recorder records the captured image on a database in association with a user ID [captured images of objects are stored in a database |Col 20Lines 40-60], characteristic information of the monitored object [characteristic information regarding a captured object is used to categorize |Col 20Lines 40-60], and a privacy-protection flag configured to determine whether to obscure a different monitored object than the monitored object in the output image [preset privacy regulations are used in modifying the focus image by reducing the focus in a portion of the image data or and selected object (e.g., to blur the appearance of a face that is visible in the reflected image due to applicable privacy regulations or policies |Col 18 Lines 11-46].
[See Motivation in claim 4] 

Re. Claim 9, This claim is interpreted and rejected for the same reason set forth in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488